DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kipman et al (2010/0302015) (herein “Kipman”) in view of MAALOUF et al (2018/0151035) (herein (See; Fig. 8 and p[0086] for a user interacting with virtual objects on display device 16); a tracking device in communication with the processing system, wherein the tracking device is configured to track a hand of the user in the three- dimensional space and provide tracking information to the processing system (See; Fig. 8 and p[0086]-p[0087] where the users motions are captured in images by a capture device 20); an ultrasonic stimulation device comprising an array of ultrasonic emitters configured to produce ultrasonic energy capable of perception by the user based on the interaction of the user with the set of virtual objects computed by the processing system (See; Figs. 6A, 6B and p[0080]-p[0081] for an ultrasonic haptic feedback system with a plurality of emitters forming ultrasonic beams to allow the user to perceive interactions with virtual objects). Kipman fails to explicitly teach a motorized gimbal assembly mounted to the ultrasonic stimulation device and in communication with the processing system, wherein the motorized gimbal assembly enables multi-axis movement of the array of ultrasonic emitters.	However, MAALOUF teaches a motorized assembly mounted to the ultrasonic stimulation device and in communication with the processing system, wherein the motorized gimbal assembly enables multi-axis movement of the array of ultrasonic emitters (See; p[0033] where ultrasound panels can be implemented with a motor to change the orientation of the panels). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kipman to use a motor such as in MAALOUF to continuously direct the ultrasound waves at the user as the user moves, thus allowing the user free movement in the vicinity of the ultrasound emitter, thus increasing user satisfaction in the device. The combination fails to explicitly teach a motorized gimbal assembly See; Fig. 7 and p[0040]-p[0042] where direction of the ultrasonic transducer arrays may be mounted on a gimbal mounting arrangement controlled by servo motors). Therefore it would have been obvious to one of ordinary skill in the art at the time of the position to modify MAALOUF’s mechanical mounts to be servo controlled gimbal mounts as disclosed by Shintani so as to allow the ultrasonic transducer array to target a wide range of locations.	In regards to claims 2 and 13, MAALOUF teaches wherein the processing system operates the motorized gimbal assembly to maintain a predetermined orientation of the array of ultrasonic emitters relative to the hand of the user based on the tracking information (See; p[0033] where ultrasound panels can be implemented with a motor to change the orientation of the panels so they are continuously directed toward the user or toward a specific body area of the user as the user moves or as the specific body area moves. Further see; p[0039]-p[0040] and p[0048] where ultrasonic haptic effects can be aimed at parts of a hand).	In regards to claims 3 and 14, MAALOUF teaches wherein the predetermined orientation is a parallel orientation of a broad surface of the array of emitters relative to a palm of the hand (See; p[0033] where ultrasound panels can be implemented with a motor to change the orientation of the panels so they are continuously directed toward the user or toward a specific body area of the user as the user moves or as the specific body area moves. Further see; p[0039]-p[0040] and p[0048] where ultrasonic haptic effects can be aimed at parts of a hand including the palm. Thus it would be obvious that the ultrasonic emitters could be directed in a parallel orientation relative to the palm of the hand so as to emit ultrasonic energy to the hand).	In regards to claims 4 and 15, MAALOUF teaches wherein the ultrasonic energy is produced through beamforming and constructive interference (See; p[0028]-p[0029] where haptic effects are projected by constructive interference of ultrasonic pulses/beams, where two or more waves from two or more emitters are directed at a targeted location on a body area of a user).	In regards to claim 5 and 16, Kipman teaches a driver system in communication with the processing system and the array of ultrasonic transmitters, wherein the driver system comprises a memory configured to store instructions associated with producing the ultrasonic energy (See; Fig. 8, p[0086], p[0097]-p[0098] for a haptic engine 806. Kipman’s driver system must have a memory and a processor so as to know how to interpret the information being sent to it being captured by the camera 20 and fed through the skeletal mapper 802. Without a memory and processor the haptic engine would not know how to instruct the haptic feedback device to turn on specific sub-devices and at what power, without a memory and processor it would only be an all or nothing type haptic feedback where all sub devices would be turned on at the same power every time.). For the sake of completeness MAALOUF also teaches a driver system in communication with the processing system and the array of ultrasonic transmitters, wherein the driver system comprises a memory configured to store instructions associated with producing the ultrasonic energy (See; Figs. 1, 9 and p[0009] for a memory 14 connected to processor 22 where haptic effects are determined and ultrasonic energy is then projected to a certain body area of the user).	In regards to claim 7, Kipman teaches wherein the ultrasonic energy comprises one or more localized focal points of ultrasonic energy, wherein the instructions are configured to trigger the broadcasting of a set of control signals which cause the array of ultrasonic emitters to create ultrasound See; Figs. 6A, 6B and p[0080]-p[0081] for an ultrasonic haptic feedback system with a plurality of emitters forming a plurality of localized ultrasonic beams (beam forming), wherein the transducer array is a phased array able to emit ultrasonic energy towards a moving object, through a plurality of control signals controlling a plurality of ultrasonic emitters).	In regards to claims 8 and 18, Kipman teaches wherein the ultrasonic energy comprises one or more localized focal points of ultrasonic energy, wherein the one or more localized focal points of ultrasonic energy are configured to create a mid-air tactile sensation at the hand of the user (See; Figs. 6A, 6B and p[0080]-p[0082], p[0097] where mid-air tactile sensation is produced at the users hand and can be localized at certain points such as only the fingers but not the entire hand).

	In regards to claims 9 and 19, MAALOUF teaches wherein each localized focal point of the one or more localized focal points is produced based on activation of at least two of the plurality of ultrasonic emitters (See; p[0028]-p[0029] where haptic effects are projected by constructive interference of ultrasonic pulses/beams, where two or more waves from two or more emitters are directed at a targeted location on a body area of a user). 
	In regards to claims 10 and 20, Kipman teaches wherein the immersive environment comprises at least one of: a virtual reality environment, a simulated imagery environment, a mixed reality environment, an extended reality environment, an augmented reality environment, and a holographic projection (See; Abstract for 3D virtual environment).
	In regards to claim 11, Kipman teaches wherein the array of ultrasonic emitters is arranged in a See; Figs. 6A, 6B and p[0080]-p[0081] for a flat panel ultrasonic haptic feedback system with a plurality of emitters forming ultrasonic beams).
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kipman et al (2010/0302015) (herein “Kipman”) in view of MAALOUF et al (2018/0151035) (herein “MAALOUF”) and in view of Shintani et al (2015/0078595) (herein “Shintani”) and further in view of PASSI (2017/0065258)
	In regards to claims 6 and 17, MAALOUF fails to explicitly teach wherein the memory further comprises a set of algorithms, wherein the set of algorithms comprises a beamforming algorithm. However, PASSI teaches wherein the memory further comprises a set of algorithms, wherein the set of algorithms comprises a beamforming algorithm (See; p[0039] and p[0056] for an ultrasound transmission apparatus which uses a beamforming algorithm stores in a memory 14 to set parameters of the ultrasound waveforms to be generated). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify MAALOUF to use a beamforming algorithms so as to more precisely set the parameters of the ultrasonic beams to provide different haptic effects to the user.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11048329. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim language is a broader recitation of the US Patent’s claims containing all subject matter from said claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627